DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1, 3-5, 7-14, 19 and 20 are pending in this application and were examined on their merits.

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/19/2021 has been entered.




Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-14, and 19-20 are rejected under 35 U.S.C. § 103 as being unpatentable over U.S. Patent Application Publication No. 2006/0129345 to Parvin et al. (2006), cited in the IDS, in view of JP 4932947 B2 (2012), of record, and further in view of Konelab 20XT (2007), of record.

Parvin et al. teach systems and methods configured to manage laboratory analytical process control operations (e.g., analyzer). See Parvin et al. at Abstract.

Parvin et al. teach a method having a media drive for receiving and reading instructions for operating, where after receiving the appropriate instructions the determination of quality control testing and the levels are monitored.  See Parvin et al. at [0074]-[0075] and [0078].  Additionally, Parvin et al. teach that the application may identify reagents in use and track key performance characteristics by reagent lot or admixture of reagent lots, where there are bar codes for specimen containers. See Parvin et al. at [0261]; [0442]; and [0449]-[0450].
1, Parvin et al. teach that a single constituent (e.g., analyte) of a human matrix may be serum or urine, where the steps involved in performing an assay on a sample {e.g., interpreted to mean the process to obtain a quality control and the analyte would be a quality control ingredient) of, e.g., human serum, plasma, whole blood, urine, or spinal fluid may occur.  See Parvin et al. at [0767]-[0768], Parvin et al. teach reagents (e.g., "modifying agents" such as an antibody {reads on "a drug" as recited}, or reagent formulation).  See Parvin et al. at [0791], Parvin et al. additionally teach that quality control materials include for example, lyophilized or frozen materials with a known range of values that are designed to mimic a patient sample, after being reconstituted, e.g., the materials are tested alongside patient samples.  See Parvin et al. at [0818].  Parvin et al. also teach that if two or more reagents are mixed to create a new single reagent, the application allows the user to identify by lot which reagents were mixed.  See Parvin et al. at [0450].

However, Parvin et al. do not expressly teach obtaining, by the automated preparation device, a matrix and modifying agent from a stocked plurality of matrices and modifying agents in a repository,
mixing, by the automated device the matrix and modifying agent in a sample preparation receptacle to obtain a quality control, or explicitly determining a status of the analyzer, as now required by Claim 1.



e.g., analyzer) of biological samples such as blood or urine, where at the beginning of the analysis process starts, or during the analysis process for every predetermined time determined in accordance with each reagent, or analysis if necessary, the calibration or a calibration curve is performed under quality control for maintaining a good state.  See JP 4932947 at Pg. 2, second paragraph.  JP 4932947 teach the method having instructions for operating, where after receiving the appropriate instructions the determination of quality control testing and the levels are executed.  See JP 4932947 at Pg. 2, second to last paragraph.  Additionally, JP 4932947 teach that the application may identify reagents of each sample container.  See JP 4932947 at Pg. 3, sixth paragraph.  JP 4932947 also teach preparing various reagents for analysis, where the standard sample or quality control sample is transported to the analysis unit whenever needed (e.g., interpreted to mean obtaining a quality control).  See JP 4932947 at Pg. 3, first paragraph.  The analyzer of JP 4932947 mixes the biological sample and supplies a reagent.  See JP 4932947 at Pg. 3, fifth paragraph; and Fig. 1 and 3.  Moreover, JP 4932947 teach that the analyzer then determines at least one parameter of the quality control and the status based on the parameter.  See JP 4932947 at Pg. 11, sixth paragraph.  JP 4932947 also teach that the analyzer supplies a reagent by a dispenser system, and the analyzer for supplying the reagent by a pipette system.  See JP 4932947 at Pg. 3, fifth paragraph; and Fig. 1 and 3.  



It would have been obvious to a person of ordinary skill in the art to have utilized the methods and automated analyzer systems of JP 4932947 and Konelab 20XT to obtain and prepare the quality control ingredients, such as the matrices and agents of Parvin et al. because the systems are similar in usage (e.g., monitoring performance of an analyzer) with JP 4932947 and Konelab 20XT having a plurality of units that can process biological quality control assays with specific receptacles and quality control preparation systems.  A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in combining the teachings of JP 4932947 and Konelab 20XT with that of Parvin et al. because JP 4932947 provides for more accurate management and efficient operation for an automatic analyzer.

Moreover, Parvin et al. teach that the application may identify reagents in use and track key performance characteristics by reagent lot or admixture of reagent lots, where there are bar codes for specimen containers, where JP 4932947 also teach combining (e.g., mixed) samples and reagents.  See Parvin et al. at [0261]; [0442]; and [0449]; and see JP 4932947 at pg. 3, fifth paragraph; and Fig. 1 and 3.


3-5 and 7-9, Parvin et al. teach sample and assays that mimic a patient sample that may include a sample of, e.g., human serum, plasma, whole blood, urine, spinal fluid, etc.  See Parvin et al. at [0768] and [0818].  However, Parvin et al. do not expressly teach mixing the at least two quality control ingredients (such as the exemplified matrix and modifying agent) in a sample preparation receptacle.  It would have been obvious to a person of ordinary skill at the time of the invention to have modified the automated analyzer of Parvin et al. with the systems of JP 4932947 and Konelab 20XT, because JP 4932947 teach also teach preparing various reagents for analysis, where the standard sample or quality control sample (relevant to claim 8) (e.g., at least one common matrix) is transported to the analysis unit whenever needed.  See JP 4932947 at Pg. 3, first paragraph.  Further, the ordinary artisan would have found it obvious to combine the methods and systems of Parvin et al. and JP 4932947 with the automated analyzer of Konelab 20XT because this is no more than the use of a known technique (discrete automated analyzer) to improve similar devices/methods (automated QC analyzers) in the same way (no need for preparing individual reagents).  The MPEP states:
The key to supporting any rejection under 35 U.S.C. 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 U.S.C. 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
 (C) Use of known technique to improve similar devices (methods, or products) in the same way

9) (e.g., at least one different modifying agent).  See JP 4932947 at Pg. 3, fifth paragraph; and Fig. 1 and 3.  Moreover, JP 4932947 teach that the analyzer then determines at least one parameter of the quality control and the status based on the parameter.  See JP 4932947 at Pg. 11, sixth paragraph. JP 4932947 also teach that the analyzer supplies a reagent by a dispenser system, and the analyzer for supplying the reagent by a pipette system.  See JP 4932947 at Pg. 3, fifth paragraph; and Fig. 1 and 3.

Regarding claim 10, Parvin et al. teach scheduled routines for operation.  See Parvin et al. at [0498].

Regarding claim 11, Parvin et al. teach that a result may trigger a signal for an event. See Parvin et al. [0594].

Regarding claim 12, Parvin et al. teach that a result may trigger corrective action for an event that may be predetermined and to verify if corrective action needs to proceed.  See Parvin et al. at [0078] and [0081].

Regarding claim 13, Parvin et al. teach that the quality controls data points and daily baseline population summaries for each test are automatically sent to the central database at least once per day.  See Parvin et al. at [0305],

14, Parvin et al. teach that the system and method is able to detect random and systematic deviations from the norm, where statistical correlations between quality control data or patient data to error rates and calibration rates is to be developed, based on utilizing rules.  See Parvin et al. at [0470] and [00479], JP 4932947 also teach that a plurality of indices symbolizing by the display status of the analyzer.  See JP 4932947 at Pg. 7, eighth paragraph.  It would have been obvious to a person of ordinary skill in the art to have either used the detection of system deviations of Parvin et al. or JP 4932947, because both indicate a "fault status," when necessary.

Regarding claim 19, JP 4932947 teach the system "stores" a calibration standard liquid and transports it when an instruction deems necessary.  See JP 4932947 at Pg. 10, second to last paragraph; and pg. 11, tenth paragraph.

Regarding claim 20, JP 4932947 teach the automated analyzer includes a pipette system.  See JP 4932947 at Pg. 3, fifth paragraph.

Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was filed, as evidenced by the references, especially in the absence of evidence to the contrary.

Response to Arguments

Applicant's arguments filed 02/19/2021 have been fully considered but they are not persuasive. 

The Applicant argues that none of the prior art references, alone or in combination teach or suggest mixing a matrix and a modifying agent in a repository on the analyzer to create different quality controls as needed that mimic the properties of the of a biological sample specific to that particular testing environment (Remarks, Pg. 7, Lines 16-27).

This is not found to be persuasive for the following reasons, initially the Examiner notes that the claims are not limited to “quality controls that mimic the properties of a biological sample specific to that particular testing environment.”  Clearly the Parvin et al. reference teaches that a single constituent (e.g., analyte) of a human matrix may be serum or urine, where the steps involved in performing an assay on a sample {e.g., interpreted to mean the process to obtain a quality control and the analyte would be a quality control ingredient) of, e.g., human serum, plasma, whole blood, urine, or spinal fluid may occur.  See Parvin et al. at [0767]-[0768], Parvin et al. teach reagents (e.g., "modifying agents") such as an antibody (reads on "a drug" as recited), or reagent formulation.  

et al. at [0791], Parvin et al. additionally teach that quality control materials include for example, lyophilized or frozen materials with a known range of values that are designed to mimic a patient sample, after being reconstituted, e.g., the materials are tested alongside patient samples. See Parvin et al. at [0818].  JP4932947 teaches the automated mixing of quality control ingredients and Konelab teaches an automated preparation device configured to prepare a plurality of quality controls from a plurality of quality control reagents stocked in a repository of the analyzer.  It would have been obvious to a person of ordinary skill in the art to have utilized the methods and automated analyzer systems of JP 4932947 and Konelab 20XT to obtain and prepare the quality control ingredients, such as the matrices and agents of Parvin et al. because the systems are similar in usage (e.g., monitoring performance of an analyzer) with JP 4932947 and Konelab 20XT having a plurality of units that can process biological quality control assays with specific receptacles and quality control preparation systems.  A person of ordinary skill in the art would have had motivation and a reasonable expectation of success in combining the teachings of JP 4932947 and Konelab 20XT with that of Parvin et al. because JP 4932947 provides for more accurate management and efficient operation for an automatic analyzer.  Thus, for reasons of record set forth both above and in the prior action, the ordinary artisan would have found obvious the instantly claimed invention in view of the cited prior art.

No claims are allowed.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  











/PAUL C MARTIN/           Examiner, Art Unit 1653                                                                                                                                                                                                        05/18/2021